Title: To George Washington from John Connolly, 29 June 1773
From: Connolly, John
To: Washington, George



Dear Sir.
Pittsburgh June 29th 1773.

Since my return from the Illinois Country, where his Majesty’s business, as well as my own private Affairs had called me, I have had the honor of two Letters from you; I have also had the pleasure of Mr Wood’s company here, & esteem him a very proper person for the accomplishment of your purposes, whose abilities (I conceive) will direct him to the proper choice of Country, when he has once taken a View of the Northern parts

of West-Florida, & considered their dependence upon, & connection with the commercial situations upon the Sea Coast.
As I have the honor to know how laudably solicitous you are to be made acquainted with whatever may be curious or instructive in this Western Country; & as I experience a particular happiness in communicating any thing tending to your amusement, or satisfaction, permit me to present you with some of my Remarks made during my last Journey. As the Falls of the Ohio generally afford matter of conversation, when this River, is considered in an extensive & Political Sense, I shall begin with a description thereof. This remarkable place lies in Lat: 38.22 & is not formed by the continuation of any Mountain, or part thereof crossing the Stream; altho. from a superficial View one would be induced to adopt th⟨is⟩ opinion. There is a small Island about three mile⟨s⟩ above the Falls, the Westerly End of which you scarcely leave behind, when an increased Stream is perceivable, & on the North, a flat kind of Lime-stone Rock stretches along the Shore, advancing from the Wood to the River a considerable distance, & affording a good Portage. Upon turning the next Point, & keeping in with the South Bank, (which is requisite going down) the Falls are discovered; the North part of which runs with great violence, the Water dashing over the hidden Rocks, attended with the consequent roar, presents to the View a Sight pleasing enough; altho. the necessity of passing thro’ the noisy Tumult, will somewhat take off the edge of enjoyment. This side altho. mostly esteemed impassable, is the best Route in low Water, & is the channel thro’ which I went my last voyage. On the South opposite to the head of the Rapids, stands an Island, from which a rugged scaley Rock crossing the River forms the beginning of the Falls; however from the Island to within two hundred yards of the North Shore, (which may be three quarters of a mile) the Water runs moderate⟨ly⟩ & being but shallow, stops a multitude of stately Trees which are borne down by the successive Floods; these being parallel to each other, with their Roots opposed to the stream & spreading themselves across, add to the natural obstruction of the Water. For the distance of two hundred yards close in with the North Shore, the Fall is great, & a vast number of hidden Rocks just under the surface, together with others which appear, render this way not the most eligible to a stranger; altho. (as I before

observed) in dry Seasons, it is the best. If the distance of two hundred yards be ran down without striking, the danger is then over; & altho. you toss on with wonderfull rapidity, & may ship some little Water, there is nothing to be feared. About two hundred paces above the Island last mentioned, & on the same side enters a small Water, called Bear-grass Creek, into the Mouth of which most people are directed to put, to examine the condition of the Falls. If the River is full or moderately high, they set out, keeping the North side of the Island about 150 yards upon the Lar-board side, & thence gradually gain the middle of the River, which direction is to be kept untill they come opposite to the West point of the Island, when the shore must be approached to within the distance of two hundred paces, & then continu⟨e⟩ on, observing this last course, which shoots the Boat thro’ the Southermost opening & end of the Rocks, & Falls. immediately below the Falls, the Road for the Portage of goods comes in upon the River, which does not exceed one mile & an half to where the Adventurer disembarks his Property, if any risque is apprehended. At the West end of the Falls, the Rocks with the accumulated Sand & Mud retained by their roughness & inequality, pushing out various Shrubs, & vegitable substances, together with the beautifull Cascades made by divers Breaches thro’ the Rocks of different descent, render the prospect variegated, & delightfull.
Batteaux in coming up Stream find it most expedient to keep the second opening from the South side, & by severe dragging, are capable to force up such Vessels half loaded in the lowest Water—This Route Major Hamilton with the Royal Irish pursued last year in returning from the Illinois.
Altho. both sides of the River afford good Portage, the North being a smooth Rock, & the South a Level Country with a tolerable open way; yet the Preference is to be given to the South Shore, both on account of the Creek’s Mouth before spoke of, affording a close approach to the Land, denied on the opposite Shore by the Rocks irregularly projecting into the River, rendering the Landing difficult if not impracticable for Loaded Boats; as well as on account of the smaller distance of portage on the South. Troublesome as the Falls are in low Water, they are scarcely perceptible in Floods. The 14th of March 1772 I past over them in company with 8 other Batteaux under the command

of Majr Hamilton, & could only observe an increased rapidity in the Water with a small noise towards the North Shore. Various Petrifactions are to be seen upon the Shores, & upon the Rocks at this Place; even Buffaloe excrement, with the small vegitable substances discoverable therein, curiously turned into Stone, yet so nicely retaining the original appearance as to be immediately known.
On the East side of Scioto not far distant from a House known by the Name of the blinking Woman’s (a Shawanese Squaw), is to be seen a very curious piece of antiquity. I mean what is generally called an Indian Fort. The Country hereabout is level; however this Work (as well as every other of a similar Nature, which have fallen under my observation) is placed upon an Eminence. Major Collins (who perhaps you know) was in Company with me returning from the Shawanese Towns, when I went to examine an Affair of which I had received such various Reports. People who are not happy in speculation have a speedy method of accounting for every thing of this Nature in America, by attributing the whole to the Toil of Nature. I must acknowledge that I was apt to give into the general opinion, from the slight Vestiges which I had frequently met with, untill I saw One upon the Shawanoe River, which altered my conception, & this I am about to describe thoroughly convinced Me of the falsity of the general conjecture. It is of an oblong Figure, or rather two ovals joined together, which junction can not be observed from without; the sides appearing to the external observer indented parallel to each other. A Ditch of about twelve Foot perpendicular depth surrounds the whole; the Earth thrown upon each side forms an oblique descent to the bottom thereof, & renders the Levé on each side of an equal height. On the North you enter by a Gate-way of 20 Foot which for that distance intersects the Ditch, being level with the common surface: by this means you are conducted to the Centre of the first inclosure, the Area of which may be about 350 yards. From hence may be seen a seperation by another Levé, the Ear[t]h composing which is thrown from the East side, leaving the North inclosure entire & level, exclusive of the Gate-way just mentioned, & another to communicate with the Eastern Oval of the same Nature. From the middle of the East work, you may discover three large Openings, & by a Compass found the largest East, one N.E. &

the Third S.E. all corresponding in Point of appearance to the North Gate already described; except that the Walls on each side of the East Gate seem mouldering away, & the opening increased by the depredation of Time. The Ruins of Fort Pitt twenty years hence, will not exhibit half the labour discoverable at this place; altho. by whom performed, is an impenetrable secret to the Savages who inhabit the Country. I shall not trouble you with a more minute description than what I have just extracted from a rough Journal, which alone I flatter myself, will convince you & every other reasonable Gentleman, that it is not the irregular & fortuitous effects of Nature, but the consequence of a laborious, & even an indefatigable Body of Men. To corroborate this belief let me assure you that from a Work equally astonishing which I saw upon the Shawanoe River, I took a Cruce the handle of which had been broken off⟨,⟩ the One side bearing the appearance of a Man’s Face, with an opening at the Top & another at the Eye for the receipt & discharge of any Liquid. These Traces together with a variety of other Circumstances equally true, & astonishing, have induced me to believe that this Country hath been formerly inhabited by a Politic, & numerous People; & that those appearances under the general denomination of Indian Forts, have been places rather of religious Worship than Fortification. In support of this Hypothasis I could produce many Arguments founded upon plausible conjucture, but as it would inevitably lead me into a train of reasoning exceeding the Limits of a communicative Letter, I shall not here attempt so arduous an Undertaking; yet I am irresistibly induced somewhat to connect my suppositions in support of my opinion. Might not a Warlike Sett of People from the North, or North West part of this Continent have overan & defaced a cultivated and polite Country; burying in obscurity, every Sign of former Accomplishments, & Government? All Europe underwent, nearly a similar change. An Opinion so new may appear singular; but as the conjucture may afford entertainment, so neither does it want some plausible reasons to alledge in its support. The Antient Inhabitants of South America were by no means destitute of civil policy & order; the Arts & Sciences flourished amongst them in no contemptible degree, if we credit the Reports of the first European Invaders.
Altho. the Use of Letters was not one of their accomplishments,

by which traditional accounts might have been handed down to after Ages, yet the Traces of a Polite People, were many, & evident; particularly in their publick Edifices, dedicated to the Deity. If to these appearances We add a comparative View of the rude, & uncultivated state, to which the most famous Countries on the other side of Atlantick were Reduced, by the destructive Rage of their despoylers, the supposition may not seem altogether Chimarical. Antient Italy the Seat of Roman elegance & refinement, appears to have been covered with Forests & Marshes, of vast extent in the eight century, by the overflowing of Rivers, & the scarcity of its inhabitants; neither were these confined to small & barren Tracts, but comprehended large districts, which antient Writers represent as very fertile, & which at present are highly cultivated. In many Charters given from Charlemagne, & his successors Lands have been granted to Private Persons, because by them they had been taken from the Desert improved, & inhabited.
Famine & Pestilence which generally march in the rear of a Numerous Body of Men, in the northern, as well as the Southern parts of the Globe, might have probably diminished & dispersed the Conquerors over the different parts of North America, & reduced them to the trifling Tribes now known to Us, speaking different Languages, & retaining their independency. The Arts, & Sciences, together with different systems of Policy advanced in Europe from evident Causes, & at present equal if not exceed whatever might have been remarkable in former Ages in point of human attainments, but in America the Ominiscient Judge of all things may have re-illumined accomplishments, as glorious as any of the Mother-Country, by means equally efficacious, & manifestly more expeditious, in pointing out the discovery to Columbus. These are only Hints rudely thrown together, upon which I might greatly enlarge, & perhaps support my Hypothasis from many Circumstances; but as I fear, it is a Task to which I am unequal, I wave further suppositions, & shall leave the matter to the scrutiny of some more adequate Capacity. I would be much obliged to you Sir, to acquaint me what expectation I might have in procuring a Right to two thousand Acres of Land from the Government of Virginia, by Virtue of his Majesty’s Proclamation, being entitled thereto as a Staff-Officer. I have given Capt. Bullit a Location, &

should be proud of your advice, & interest—Who am with true Respect Your most obedt humble Servt

John Connolly

